Exhibit Table 1:PG&E Corporation Business Priorities 2009 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (GAAP) First Quarter, 2009 vs. 2008 (in millions, except per share amounts) Three months ended March 31, Earnings Earnings per Common Share (Diluted) 2009 2008 2009 2008 PG&E Corporation Earnings from Operations (1) $ 246 $ 224 $ 0.66 $ 0.62 Items Impacting Comparability (2) Accelerated work on gas system (5 ) - (0.01 ) - PG&E Corporation Earnings on a GAAP basis $ 241 $ 224 $ 0.65 $ 0.62 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with consolidated Income Available for Common Shareholders as reported in accordance with GAAP.For the three month period ended March 31, 2009, PG&E Corporation recognized $5 million, after-tax, for costs to perform accelerated system-wide gas integrity surveys and associated remedial work. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with GAAP First Quarter, 2009 vs. 2008 (in millions) Three months ended March 31, Earnings 2009 2008 Pacific Gas and Electric Company Earnings from Operations (1) $ 241 $ 233 Items Impacting Comparability (2) Accelerated work on gas system (5 ) - Pacific Gas and Electric Company Earnings on a GAAP basis $ 236 $ 233 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with consolidated Income Available for Common Shareholders as reported in accordance with GAAP.For the three month period ended March 31, 2009, Pacific Gas and Electric Company recognized $5 million, after-tax, for costs to perform accelerated system-wide gas integrity surveys and associated remedial work. Table 4: PG&E Corporation Earnings per Common Share from Operations First Quarter, 2009 vs. 2008 ($/Share, Diluted) Q1 2008 EPS from Operations (1) $ 0.62 Increase in rate base revenues 0.07 Storm and outage expenses (2) 0.07 Uncollectible expense, net (0.02 ) Increase in shares outstanding (0.02 ) Nuclear refueling outage (0.01 ) Severance (0.01 ) Miscellaneous items (0.04 ) Q1 2009 EPS from Operations (1) $ 0.66 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred due to storms and outages in 2008 with no similar costs in 2009. Table 5: PG&E Corporation Share Statistics First Quarter, 2009 vs. 2008 (shares in millions, except per share amounts) First Quarter 2009 First Quarter 2008 % Change Common Stock Data Book Value per share – end of period (1) $ 25.06 $ 23.19 8.06 % Weighted average common shares outstanding, basic 364 355 2.54 % Employee share-based compensation 2 1 100 % Weighted average common shares outstanding, diluted 366 356 2.81 % 9.5% Convertible Subordinated Notes (participating securities) 17 19 (10.53 )% Weighted average common shares outstanding and participating securities, diluted 383 375 2.13 % 1. Common shareholders’ equity per common share outstanding at period end (includes the effect of participating securities). Source:PG&E Corporation’s Condensed Consolidated Financial Statements and the Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 6: Operational Performance Metrics First Quarter Year-to-Date Actual 2009 vs. Targets 2009 2009 Percentage Weight (1) Q1 YTD Actual Q1 YTD Target EOY Target 1. Earnings From Operations (in millions) 50 % $ 246 See note (2) See note (2) 2. Customer Satisfaction & Brand Health Index (RI) 17.5 % 76.7 76.1 76.1 3. Reliable Energy Delivery 17.5 % 1.000 1.000 1.000 4. Employee Engagement Premier Survey 5 % See note (3) See note (3) 69.5 % 5. Safety Performance 10 % 2.270 2.582 2.755 1. Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2. Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2009 EPS from operations of $3.15-$3.25. 3. The Employee Engagement Premier Survey will be administered in December 2009 with results available in February 2010. DEFINITIONS OF 2: 1. Earnings from Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to earnings in accordance with GAAP, see Tables 2 and 3 above. The 2009 target for earnings from operations is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2009 EPS from operations of $3.15-$3.25.For a reconciliation of 2009 EPS guidance on an earnings from operations basis to a GAAP basis, see Table 8. 2. Customer Satisfaction & Brand Health Index: The Customer Satisfaction & Brand Health Index is a combination of a Customer Satisfaction Score, which has a 75 percent weighting and a Brand Favorability Score, which has a 25 percent weighting in the composite.The Customer Satisfaction Score is a measure of overall satisfaction with PG&E’s operational performance in delivering services such as reliability, pricing of services, and customer service experience.The Brand Favorability Score is a measure of the overall favorability towards the PG&E brand, and measures the emotional connection that customers have with the brand and is based on assessing perceptions regarding PG&E’s images, such as trust, heritage, and social responsibility.The Brand Favorability Score will measure residential, small business, and medium business customer perceptions, with weightings based on revenue: 60 percent for residential customers and 40 percent for business customers. 3. Reliable Energy Delivery: Reliable Energy Delivery Index is a composite of four categories outlined below.Overall, these metrics provide a balanced view on the number and duration of electric systems unplanned interruptions, the integrity of the gas transmission and distribution system, and performance of the appropriate level of maintenance and focused investment on the system infrastructure. 1.System Average Interruption Frequency Index (SAIFI) 2.Customer Average Interruption Duration Index (CAIDI) 3.Execution of Electric-Based Work Units 4.Gas Transmission and Distribution Integrity 4. Employee Engagement Premier Survey: The employee engagement premier survey is designed around 15 key drivers of employee engagement.The average overall employee engagement score provides a comprehensive metric that is derived by averaging the percent favorable responses from all 40 core survey items (all fall into one of the 15 key drivers). 5. Safety Performance: The Occupational Safety & Health Administration (OSHA) Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees. Table 7: Pacific Gas and Electric Company Operating Statistics First Quarter, 2009 vs. 2008 Three Months Ended March 31, 2009 2008 Electric Sales (in millions kWh) Residential 7,670 8,097 Commercial 7,394 8,100 Industrial 3,515 3,649 Agricultural 719 694 BART, public street and highway lighting 205 241 Sales from Energy Deliveries 19,503 20,781 Total Electric Customers at March 31 5,135,745 5,125,986 Bundled Gas Sales (in millions MCF) Residential 81 89 Commercial 20 24 Total Bundled Gas Sales 101 113 Transportation Only 127 149 Total Gas Sales 228 262 Total Gas Customers at March 31 4,275,340 4,276,096 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 3,191 3,327 Hydro (net) 2,069 2,071 Fossil 573 154 Total Utility Generation 5,833 5,552 Purchased Power Qualifying Facilities 3,640 4,078 Irrigation Districts 301 252 Other Purchased Power 223 435 Spot Market Purchases/Sales, net 6,062 6,333 Total Purchased Power (1) 10,226 11,098 Delivery from DWR 3,089 3,445 Delivery to Direct Access Customers 1,328 1,509 Other (includes energy loss) (973 ) (823 ) Total Electric Energy Delivered 19,503 20,781 Diablo Canyon Performance Overall capacity factor (including refuelings) 68 % 68 % Refueling outage period 1/25/09 - 3/24/09 2/3/08 - 3/31/08 Refueling outage duration during the period (days) 58.0 57.5 1. For the three months ended March 31, 2009 and 2008, Total Purchased Power is net of Spot Market Sales of 761 million kWh and 659 million kWh, respectively. Table 8: PG&E Corporation EPS Guidance 2009 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.15 $ 3.25 Estimated Items Impacting Comparability (1) Tax refunds (2) 0.13 0.16 Recovery of hydro divestiture costs (3) 0.07 0.07 Accelerated work on gas system (4) (0.15 ) (0.12 ) Estimated EPS on a GAAP Basis $ 3.20 $ 3.36 2010 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.35 $ 3.50 Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ 3.35 $ 3.50 2011 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.65 $ 3.85 Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ 3.65 $ 3.85 1. Items impacting comparability reconcile earnings from operations with consolidated income available for common shareholders in accordance with GAAP. 2. Tentative agreement to resolve federal tax refund claims related to tax years 1998 and 1999. 3. On April 16, 2009, the CPUC authorized recovery of costs incurred in connection with efforts to determine the market value of hydroelectric generation facilities. Amount will be recorded in 2Q 2009. 4. Forecast costs to perform accelerated system-wide gas integrity surveys and associated remedial work. Management's statements regarding 2009, 2010, and 2011 guidance for earnings from operations per common share for PG&E Corporation, estimated rate base for 2009, 2010, and 2011 and general sensitivities for 2009, 2010, and 2011 earnings, constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable.These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside management’s control.Actual results may differ materially.Factors that could cause actual results to differ materially include: the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels; the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, including the ability of the Utility and its counterparties to post or return collateral; Table 8(continued): PG&E Corporation EPS Guidance the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, disruption of information technology and computer systems, acts of terrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; the potential impacts of climate change on the Utility’s electricity and natural gas businesses; changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative energy sources, or other reasons; operating performance of the Diablo Canyon Power Plant (“Diablo Canyon”), the availability of nuclear fuel, the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; whether the Utility can maintain the cost savings that it has recognized from operating efficiencies that it has achieved and identify and successfully implement additional sustainable cost-saving measures; whether the Utility incurs substantial expense to improve the safety and reliability of its electric and natural gas systems; whether the Utility achieves the CPUC’s energy efficiency targets and recognizes any incentives that the Utility may earn in a timely manner; the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; the impact of changing wholesale electric or gas market rules, including new rules of the California Independent System Operator (“CAISO”) to restructure the California wholesale electricity market; how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms, especially given the recent deteriorating conditions in the economy and financial markets; the impact of environmental laws and regulations and the costs of compliance and remediation; the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and other factors and risks discussed in PG&E Corporation and Pacific Gas and Electric Company’s2008 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Table 9: Rate Base - Pacific Gas and Electric Company 2008 2009 2010 2011 Recorded Estimated Estimated Estimated Total Weighted Average Rate Base (in billions) $ 18.2 $ 20.1 - $ 20.3 $ 22.1 - $ 22.4 $ 24.3 - $ 25.4 The rate base estimates for 2009, 2010, and 2011 and the forecast of capital expenditures that the estimates are based on are forward-looking statements that are subject to various risks and uncertainties, including whether the amount and timing of actual expenditures are consistent with the forecasted amount and timing.Actual results may differ materially.For a discussion of the factors that may affect future results, see Table 8. Table 10: General Earnings Sensitivities for 2009, 2010, and 2011 PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated 2009 Earnings Impact Estimated 2010 Earnings Impact Estimated 2011 Earnings Impact Rate base +/- $100 million change in rate base (1) +/- $6 million +/- $6 million +/- $6 million Return on equity (ROE) +/- 0.1% change in allowed ROE +/- $11 million +/- $12 million +/-$13 million Share count +/- 1% change in average shares -/+ $0.03 per share -/+ $0.03 per share +/- $.04 per share Revenues +/- $7 million change in at-risk revenue (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $0.01 per share +/-$.01 per share 1.Assumes earning an 11.45% combined CPUC and FERC authorized weighted average return on 52% equity portion of capital structure. These general earnings sensitivities that may affect 2009, 2010, and 2011 earnings are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see Table 8. Table 11: Cash Flow Sources and Uses Year-to-Date PG&E Corporation Consolidated (in millions) Cash and Cash Equivalents, December 31, 2008 $ 219 Sources of Cash Cash from operations $ 890 Proceeds from sale of assets 2 Decrease in restricted cash 11 Net proceeds from issuance of long-term debt 884 Borrowings of commercial paper, net 96 Common stock issued 96 Other 5 $ 1,984 Uses of Cash Capital expenditures $ 1,079 Investments in and proceeds from nuclear decommissioning trusts, net 25 Long-term debt matured 600 Energy recovery bonds matured 89 Common stock dividends paid 138 Other 1 $ 1,932 Cash and Cash Equivalents, March 31, 2009 $ 271 Source:PG&E Corporation’s Condensed Consolidated Statement of Cash Flows included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 12: PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Cash Position First Quarter, 2009 vs. 2008 (in millions) 2009 2008 Change Cash Flow from Operating Activities (YTD March 31) PG&E Corporation $ 113 $ (16 ) $ 129 Pacific Gas and Electric Company 777 1,054 (277 ) $ 890 $ 1,038 $ (148 ) Consolidated Cash Balance (at March 31) PG&E Corporation $ 217 $ 191 $ 26 Pacific Gas and Electric Company 54 62 (8 ) $ 271 $ 253 $ 18 Consolidated Restricted Cash Balance (at March 31) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company (1) 1,300 1,305 (5 ) $ 1,300 $ 1,305 $ (5 ) 1. Includes $16 million and $19 million of restricted cash classified as Other Noncurrent Assets – Other in the CondensedConsolidated Balance Sheets at March 31, 2009 and 2008, respectively. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarters ended March 31, 2009 and 2008. Table 13: PG&E Corporation and Pacific Gas and Electric Company’s Long-Term Debt First Quarter 2009 vs. Year-End 2008 (in millions) Balance at March 31, 2009 December 31, 2008 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 252 $ 280 Senior notes, 5.75%, due 2014 350 - Unamortized discount (2 ) - Total senior notes 348 - Total PG&E Corporation long-term debt 600 280 Utility Senior notes: 3.60% due 2009 - 600 4.20% due 2011 500 500 6.25% due 2013 400 400 4.80% due 2014 1,000 1,000 5.625% due 2017 700 700 8.25% due 2018 800 800 6.05% due 2034 3,000 3,000 5.80% due 2037 700 700 6.35% due 2038 400 400 6.25% due 2039 550 - Less: current portion - (600 ) Unamortized discount, net of premium (28 ) (22 ) Total senior notes 8,022 7,478 Pollution control bonds: Series 1996 C, E, F, 1997 B, variable rates(1), due 2026(2) 614 614 Series 1996 A, 5.35%, due 2016 200 200 Series 2004 A-D, 4.75%, due 2023 345 345 Series 2008 A-D, variable rates(3), due 2016 and 2026(4) 309 309 Series 2008 F and G, 3.75%(5), due 2018 and 2026 95 95 Total pollution control bonds 1,563 1,563 Total Utility long-term debt, net of current portion 9,585 9,041 Total consolidated long-term debt, net of current portion $ 10,185 $ 9,321 (1)At March 31, 2009, interest rates on these bonds and the related loans ranged from 0.20% to 0.45%. (2)Each series of these bonds is supported by a separate letter of credit which expires on February 24, 2012.Although the stated maturity date is 2026, each series will remain outstanding only if the Utility extends or replaces the letter of credit related to the series or otherwise obtains a consent from the issuer to the continuation of the series without a credit facility. (3) At March 31, 2009, interest rates on these bonds and the related loans ranged from 0.25% to 0.35%. (4) Each series of these bonds is supported by a separate direct-pay letter of credit which expires on October 29, 2011.The Utility may choose to provide a substitute letter of credit for any series of these bonds, subject to a rating requirement. (5) These bonds bear interest at 3.75% per year through September 19, 2010, are subject to mandatory tender on September 10, 2010, and may be remarketed in a fixed or variable rate mode. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt and Energy Recovery Bonds as of March 31, (in millions, except interest rates) (in 2009 2010 2011 2012 2013 Thereafter Total LONG-TERM DEBT: PG&E Corporation Average fixed interest rate - 9.50 % - - - 5.75 % 7.32 % Fixed rate obligations $ - $ 252 $ - $ - $ - $ 350 $ 602 Utility Average fixed interest rate - 3.75 % 4.20 % - 6.25 % 6.01 % 5.89 % Fixed rate obligations $ - $ 95 $ 500 - $ 400 $ 7,695 $ 8,690 Variable interest rate as of March 31, 2009 - - 0.28 % 0.28 % - - 0.28 % Variable rate obligations $ - $ - $ 308 (1) $ 614 (2) $ - $ - $ 922 Total consolidated long-term debt $ - $ 347 $ 808 $ 614 $ 400 $ 8,045 $ 10,214 (1) These bonds, due in 2016-2026, are backed by a direct-pay letter of credit which expires on October 29, 2011.The bonds will be subject to a mandatory redemption unless the letter of credit is extended or replaced or the issuer consents to the continuation of these series without a credit facility.Accordingly, the bonds have been classified for repayment purposes in 2011. (2) The $614 million pollution control bonds, due in 2026, are backed by letters of credit which expire on February 24, 2012.The bonds will be subject to a mandatory redemption unless the letters of credit are extended or replaced.Accordingly, the bonds have been classified for repayment purposes in 2012. ENERGY RECOVERY BONDS (1): 2009 2010 2011 2012 Total Utility Average fixed interest rate 4.41% 4.49% 4.59% 4.66% 4.55% Energy recovery bonds $ 281 $ 386 $ 404 $ 423 $ 1,494 (1)These bonds were issued by PG&E Energy Recovery Funding LLC ("PERF"), a wholly owned consolidated subsidiary of Pacific Gas and Electric Company. The proceeds were used by PERF to purchase from Pacific Gas and Electric Company the right, know as "recovery property," to be paid a specified amount from a dedicated rate component. While PERF is a wholly owned subsidiary of Pacific Gas and Electric Company, it is legally separate from Pacific Gas and Electric Company. The assets, including recovery property, of PERF are not available to creditors of PG&E Corporation or Pacific Gas and Electric Company, and recovery property is not legally an asset of PG&E Corporation or Pacific Gas and Electric Company. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Request for New Generation Offers and Potential New Utility-Owned Generation Pacific Gas and Electric Company (“Utility”) has developed a shortlist of participants who responded to the Utility’s request for offers (“RFO”) solicitation for 800 to 1,200 megawatts of dispatchable and operationally flexible new generation resources to be on-line no later than May 2015.The Utility anticipates executing contracts and requesting CPUC approval of the executed contracts in the first half of 2009. R.06-02-013 A.09-04-001 Energy Efficiency Order Instituting Rulemaking (OIR) Post-2005 CPUC proceeding to establish incentive ratemaking mechanisms applicable to the California investor-owned utilities’ implementation of their 2006-2008 and 2009-2011 energy efficiency programcycles.Scoping ruling was issued on April 16, 2009 with hearings set to begin May 9, 2009. R.09-01-019 D.08-12-059 Cost of Capital 2008 CPUC proceeding to establish capital structure and cost of capital for the California investor-owned electric utilities.The CPUC issued a final decision on December 20, 2007, maintaining the Utility’s authorized ROE at 11.35% and its common equity ratio at 52%. A.07-05-008 D.07-12-049 Three-Year Cost of Capital Mechanism On May 29, 2008, the CPUC adopted a uniform three-year cost of capital mechanism to replace the annual cost of capital proceeding.The Utility’s capital structure, including an equity component of 52%, and its cost of capital, including an 11.35% ROE, is set until 2011 and will only be changed before 2011 if the annual automatic adjustment mechanism established by the CPUC is triggered. D.08-05-035 Proposed Electric Distribution Reliability Program (Cornerstone Improvement Program) The Utility has requested the CPUC to authorize $2.1 billion in costs associated with proposed electric distribution reliability capital expenditures and operating and maintenance expense incremental to amounts recovered in the 2007 General Rate Case.Hearings have been scheduled to begin in August 2009 with a final decision scheduled to be issued in January 2010. A.08-05-023 Application to Recover Hydroelectric Generation Facility Divestiture Costs On April 16, 2009, the CPUC authorizedthe Utilityto recover approximately $47 million, including approximately $12 million of interest, of costs incurred in connection with the Utility’s efforts to determine the market value of its hydroelectric generation facilities in 2000 and 2001. A.08-04-022 D.09-04-033 Table 15 (continued): Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number SmartGrid OIR CPUC proceeding to consider the development of Smart Grid technologies in California. R.08-12-009 Photovoltaic Program The Utility has requested the CPUC approve a proposal to develop up to 250 MW of Utility-owned renewable generation resources based on solar photovoltaic (“PV”) technology and to execute power purchase agreements for up to 250 MW of PV projects to be developed by independent power producers. A.09-02-019 Retirement Plan Funding Mechanism The Utility has requested the CPUC approve a ratemaking mechanism to annually adjust gas and electric revenue requirements outside of the GRC, beginning in 2011, to ensure timely recovery of contributions to the Utility’s retirement plan. A.09-03-003 SmartMeterTM Program Upgrade Application On March 12, 2009, the CPUC approved the Utility’s request to upgrade elements of the SmartMeterTM program and to recover additional costs of $466.8 million related to the upgrade program. A.07-12-009 D.09-03-026 Transmission Owner 11 Rate Case On April 20, 2009, the Utility requested that the FERC approve an uncontested settlement in the Utility’s TO11 rate case that proposes to set a retail base transmission revenue requirement of $776 million, effective March 1, 2009. ER08-1318-000 Discussion of these regulatory cases is included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009, and PG&E Corporation and Pacific Gas and Electric Company’s combined Annual Report on Form 10-K for the year ended December 31, Table 16: PG&E Corporation Condensed Consolidated Statements of Income (in millions, except per share amounts) (Unaudited) Three Months Ended March 31, 2009 2008 Operating Revenues Electric $ 2,426 $ 2,514 Natural gas 1,005 1,219 Total operating revenues 3,431 3,733 Operating Expenses Cost of electricity 883 1,027 Cost of natural gas 557 775 Operating and maintenance 1,059 1,036 Depreciation, amortization, and decommissioning 419 402 Total operating expenses 2,918 3,240 Operating Income 513 493 Interest income 9 26 Interest expense (181 ) (187 ) Other income, net 18 5 Income Before Income Taxes 359 337 Income tax provision 115 110 Net Income 244 227 Preferred dividend requirement of subsidiary 3 3 Income Available for Common Shareholders $ 241 $ 224 Weighted Average Common Shares Outstanding, Basic 364 355 Weighted Average Common Shares Outstanding, Diluted 366 356 Net Earnings Per Common Share, Basic $ 0.65 $ 0.62 Net Earnings Per Common Share, Diluted $ 0.65 $ 0.62 Dividends Declared Per Common Share $ 0.42 $ 0.39 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 17: PG&E Corporation Condensed Consolidated Balance Sheets (in millions) (Unaudited) Balance At March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 271 $ 219 Restricted cash 1,284 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $87 million in 2009 and $76 million in 2008) 1,490 1,751 Accrued unbilled revenue 645 685 Regulatory balancing accounts 1,372 1,197 Inventories: Gas stored underground and fuel oil 62 232 Materials and supplies 195 191 Income taxes receivable 45 120 Prepaid expenses and other 833 718 Total current assets 6,197 6,403 Property, Plant, and Equipment Electric 28,730 27,638 Gas 10,241 10,155 Construction work in progress 1,644 2,023 Other 17 17 Total property, plant, and equipment 40,632 39,833 Accumulated depreciation (13,709 ) (13,572 ) Net property, plant, and equipment 26,923 26,261 Other Noncurrent Assets Regulatory assets 6,087 5,996 Nuclear decommissioning funds 1,634 1,718 Other 494 482 Total other noncurrent assets 8,215 8,196 TOTAL ASSETS $ 41,335 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 17 (continued): PG&E Corporation Condensed Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) Balance At March 31, 2009 December 31, 2008 LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ 385 $ 287 Long-term debt, classified as current - 600 Energy recovery bonds, classified as current 374 370 Accounts payable: Trade creditors 839 1,096 Disputed claims and customer refunds 1,552 1,580 Regulatory balancing accounts 727 730 Other 408 343 Interest payable 778 802 Income taxes payable 134 - Deferred income taxes 389 251 Other 1,364 1,567 Total current liabilities 6,950 7,626 Noncurrent Liabilities Long-term debt 10,185 9,321 Energy recovery bonds 1,120 1,213 Regulatory liabilities 3,770 3,657 Pension and other postretirement benefits 2,133 2,088 Asset retirement obligations 1,530 1,684 Income taxes payable 36 35 Deferred income taxes 3,496 3,397 Deferred tax credits 92 94 Other 2,161 2,116 Total noncurrent liabilities 24,523 23,605 Commitments and Contingencies Shareholders' Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 366,336,769 common and 683,656 restricted shares in 2009 and issued 361,059,116 common and 1,287,569 restricted shares in 2008 6,123 5,984 Reinvested earnings 3,701 3,614 Accumulated other comprehensive loss (214 ) (221 ) Totalshareholders’ equity 9,610 9,377 Non-Controlling Interest – Preferred Stock of Subsidiary 252 252 Total Equity 9,862 9,629 TOTAL LIABILITIES AND EQUITY $ 41,335 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 18: PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows from Operating Activities Net income $ 244 $ 227 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 463 437 Allowance for equity funds used during construction (25 ) (20 ) Deferred income taxes and tax credits, net 235 167 Other changes in noncurrent assets and liabilities (51 ) 111 Effect of changes in operating assets and liabilities: Accounts receivable 301 89 Inventories 166 107 Accounts payable (116 ) 144 Income taxes receivable/payable 209 (37 ) Regulatory balancing accounts, net (180 ) (356 ) Other current assets 32 103 Other current liabilities (390 ) 68 Other 2 (2 ) Net cash provided by operating activities 890 1,038 Cash Flows from Investing Activities Capital expenditures (1,079 ) (853 ) Proceeds from sale of assets 2 6 Decrease in restricted cash 11 2 Proceeds from nuclear decommissioning trust sales 387 164 Purchases of nuclear decommissioning trust investments (412 ) (117 ) Other 5 - Net cash used in investing activities (1,086 ) (798 ) Cash Flows from Financing Activities Net repayments under revolving credit facility - (250 ) Net issuance (repayments) of commercial paper, net of discount of $2 million in 2009 and $1million in 2008 96 (198 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $16 million in 2009 and $2 million in 2008 884 598 Long-term debt matured or repurchased (600 ) (300 ) Energy recovery bonds matured (89 ) (83 ) Common stock issued 96 39 Common stock dividends paid (138 ) (129 ) Other (1 ) (9 ) Net cash provided by (used in) financing activities 248 (332 ) Net change in cash and cash equivalents 52 (92 ) Cash and cash equivalents at January 1 219 345 Cash and cash equivalents at March 31 $ 271 $ 253 Supplemental disclosures of cash flow information Cash (paid) received for: Interest, net of amounts capitalized $ (190 ) $ (189 ) Income taxes, net 294 - Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 154 $ 139 Capital expenditures financed through accounts payable 235 242 Noncash common stock issuances 33 6 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 19: Pacific Gas and Electric Company Condensed Consolidated Statements of Income (in millions) (Unaudited) Three Months Ended (in millions) March 31, 2009 2008 Operating Revenues Electric $ 2,426 $ 2,514 Natural gas 1,005 1,219 Total operating revenues 3,431 3,733 Operating Expenses Cost of electricity 883 1,027 Cost of natural gas 557 775 Operating and maintenance 1,059 1,036 Depreciation, amortization, and decommissioning 419 402 Total operating expenses 2,918 3,240 Operating Income 513 493 Interest income 9 24 Interest expense (173 ) (180 ) Other income, net 21 19 Income Before Income Taxes 370 356 Income tax provision 131 120 Net Income 239 236 Preferred dividend requirement 3 3 Income Available for Common Shareholders $ 236 $ 233 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 20: Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) (Unaudited) Balance At March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 54 $ 52 Restricted cash 1,284 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $87 million in 2009 and $76 million in 2008) 1,490 1,751 Accrued unbilled revenue 645 685 Related parties 5 2 Regulatory balancing accounts 1,372 1,197 Inventories: Gas stored underground and fuel oil 62 232 Materials and supplies 195 191 Income taxes receivable 21 25 Prepaid expenses and other 823 705 Total current assets 5,951 6,130 Property, Plant, and Equipment Electric 28,730 27,638 Gas 10,241 10,155 Construction work in progress 1,644 2,023 Total property, plant, and equipment 40,615 39,816 Accumulated depreciation (13,693 ) (13,557 ) Net property, plant, and equipment 26,922 26,259 Other Noncurrent Assets Regulatory assets 6,087 5,996 Nuclear decommissioning funds 1,634 1,718 Related parties receivable 26 27 Other 423 407 Total other noncurrent assets 8,170 8,148 TOTAL ASSETS $ 41,043 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 20 (continued): Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) Balance At March 31, 2009 December 31, 2008 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term borrowings $ 385 $ 287 Long-term debt, classified as current - 600 Energy recovery bonds, classified as current 374 370 Accounts payable: Trade creditors 839 1,096 Disputed claims and customer refunds 1,552 1,580 Related parties 19 25 Regulatory balancing accounts 727 730 Other 405 325 Interest payable 771 802 Income tax payable 144 53 Deferred income taxes 396 257 Other 1,169 1,371 Total current liabilities 6,781 7,496 Noncurrent Liabilities Long-term debt 9,585 9,041 Energy recovery bonds 1,120 1,213 Regulatory liabilities 3,770 3,657 Pension and other postretirement benefits 2,084 2,040 Asset retirement obligations 1,530 1,684 Income taxes payable 12 12 Deferred income taxes 3,546 3,449 Deferred tax credits 92 94 Other 2,119 2,064 Total noncurrent liabilities 23,858 23,254 Commitments and Contingencies Shareholders’ Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2009 and 2008 1,322 1,322 Additional paid-in capital 2,861 2,331 Reinvested earnings 6,172 6,092 Accumulated other comprehensive loss (209 ) (216 ) Total shareholders’ equity 10,404 9,787 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 41,043 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009. Table 21: Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows from Operating Activities Net income $ 239 $ 236 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 456 437 Allowance for equity funds used during construction (25 ) (20 ) Deferred income taxes and tax credits, net 234 160 Other changes in noncurrent assets and liabilities (48 ) 106 Effect of changes in operating assets and liabilities: Accounts receivable 298 88 Inventories 166 107 Accounts payable (107 ) 149 Income taxes receivable/payable 95 (20 ) Regulatory balancing accounts, net (180 ) (356 ) Other current assets 34 104 Other current liabilities (386 ) 65 Other 1 (2 ) Net cash provided by operating activities 777 1,054 Cash Flows from Investing Activities Capital expenditures (1,079 ) (853 ) Proceeds from sale of assets 2 6 Decrease in restricted cash 11 2 Proceeds from nuclear decommissioning trust sales 387 164 Purchases of nuclear decommissioning trust investments (412 ) (117 ) Net cash used in investing activities (1,091 ) (798 ) Cash Flows from Financing Activities Net repayments under revolving credit facility - (250 ) Net issuance (repayments) of commercial paper, net of discount of $2 million in 2009 and $1 million in 2008 96 (198 ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $12 million in 2009 and $2 million in 2008 538 598 Long-term debt matured or repurchased (600 ) (300 ) Energy recovery bonds matured (89 ) (83 ) Preferred stock dividends paid (3 ) (3 ) Common stock dividends paid (156 ) (142 ) Equity contribution 528 50 Other 2 (7 ) Net cash provided by (used in) financing activities 316 (335 ) Net change in cash and cash equivalents 2 (79 ) Cash and cash equivalents at January 1 52 141 Cash and cash equivalents at March 31 $ 54 $ 62 Supplemental disclosures of cash flow information Cash (paid) received for: Interest, net of amounts capitalized $ (190 ) $ (189 ) Income taxes, net 163 - Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 235 $ 242 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company's combined Quarterly Report on Form 10-Q for the quarter ended March 31, 2009.
